DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on November 1, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the first plurality of elongated bars and the plurality of fluid nozzles are separated by the gap in lines 3-4. Since two sets of fluid nozzles are recited (one in claim 4 and one in claim 10), it is unclear which fluid nozzles are being referred to.
Claim 11 recites “when fluid exits’, which is a conditional statement. However, there is no step following the conditional limitations. For example, when the fluid exits…something should happen as a result of the fluid. Thus, it is unclear what the actual step is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 , 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (2016/0207821). Lezzi discloses a glass sheet processing apparatus comprising a first plurality of fluid outlets adjustably spaced apart from a second plurality of fluid outlets (“holes” [0095], [0097], figures 15-16) and defining a gap (204 figure 15, [0093]-[0094], 316/336 figure 16, [0099], [0101]) sized to pass a glass sheet 200/400 comprising a first major surface and a second major surface defining a thickness, the first plurality of fluid outlets directed at the first major surface and the second plurality of fluid outlets directed at a the second major surface when the glass sheet is disposed in the gap (figures 15-16). Lezzi further teaches a pressurized fluid source in communication with and supplying a pressurized fluid to at least one of the first plurality of fluid outlets and to at least one of the second plurality of fluid outlets (arrows 230 in figure 15, [0095], arrows near 310 and 330 in figure 16, [0101], [0104]). Lezzi teaches moving at least one of the first outlets and the second fluid outlets in a direction orthogonal to the first major surface and the second major surface of the glass sheet to increase or decrease the gap ([0099],[0106]). Lezzi teaches changing the gap width in a continuous manner or in a step-wise manner, which suggests a controller for controlling the movement of the outlets. Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have adapted the apparatus of Lezzi to comprise of a controller to control the movement of at least one of the outlets, so as to provide the continuous movement or step-wise movement of the outlets. 
Regarding claim 2, Lezzi teaches the first plurality of fluid outlets are disposed in at least one elongated bar comprising a plenum in fluid communication with the first plurality of fluid outlets, and wherein the second plurality of fluid outlets are disposed in at least one second elongate bar comprising a plenum in fluid communication with the second plurality of fluid outlets (318, 328, 338 in [0101]).
Regarding claims 5 and 6, Lezzi teaches the first plurality of fluid outlets and the second plurality of outlets are movable from an open position at which the gap is at a maximum to a closed position at which the gap is at a minimum ([0099]).
Regarding claim 11, Lezzi teaches a pressurized fluid exits the first plurality of outlets and the second plurality of outlets to form a first fluid cushion and second fluid cushion, respectively, on the first major surface and the second major surface of the glass sheet, respectively ([0103]).
Regarding claim 12, Lezzi teaches a pressurized fluid exits the first plurality of fluid outlets and the second plurality of fluid outlets at a pressure sufficient to exert a stiffness force between the first and second outlet and the glass sheet, thereby reducing an amount of bow of the glass sheet ([0099]).
Claims 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (2016/0207821) as applied to claim 1 above, and further in view of Inova Lisec Technologiezentrum (AT 12 085 machine translation provided). Regarding claims 3-4, 7 and 10, Lezzi teaches a first plurality of outlets and a second plurality of outlets, wherein a pressurized fluid exiting from the outlets operates as a gas cushion for the conveyance of the glass sheet ([0101]). However, Lezzi does not specify nozzles or bars associated with the outlets. Inova also teaches a gas cushion tool for conveying glass sheets (first two lines on p. 1, bottom 5 lines on p. 1). Inova teaches the gas cushion is provided for by a plurality of outlets for directing a pressurized fluid onto a major surface of the glass sheet, the outlets comprising fluid nozzles 51, 55 (p. 3 lines 13-36 and being located on at least one elongated bar (“beam”) comprising a plenum in fluid communication wit the outlets (p. 3 lines 37-41, figures 6-7), wherein a plurality of elongated bars (a top and bottom one) spaced apart are mounted on a frame (last passage of p. 3, figure 2). Inova teaches such a gas cushion applies pressure on a major surface of the glass sheet without contact to secure its position, while conveying the glass sheet. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an alternative arrangement of a gas cushion, comprising a plurality of elongated bars mounted on a frame, the bars including pressurized fluid outlets comprising fluid nozzles, as it predictably provides for the successful conveyance of a glass sheet without contact. Furthermore, in applying a similar structure in the apparatus of Lezzi, both first and second gas cushions would have the similar structure of a frame with a plurality of elongated bars mounted on respective frames, the bars including a plurality of outlets comprising nozzles, wherein the plurality of first elongated bars and the plurality of second elongated bars are separated by the gap.
In further regards to claim 8, Lezzi shows in figure 16 (large arrows at top and bottom feeding into plenums 318, 328, 338), a first fluid for pressurizing the first outlets and a second fluid for pressurizing the second outlets, or the plurality of first and plurality of second elongated bars, as modified by Inova.
Regarding claim 9, Lezzi teaches the first and second fluid can be air ([0104]).  
Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (2016/0207821) in view of Hamilton et al. (WO 2017/034979). Regarding claims 13 and 16,  Lezzi teaches a glass sheet processing system comprising a first apparatus comprising opposed fluid outlets defining a gap, the opposed fluid outlets configured to direct pressurized fluid on a first major surface and a second major surface of the a glass sheet ([0093], [0103]) to reduce bow in the glass sheet (“flatten the glass sheet” [0099]). However, Lezzi doesn’t specify a second apparatus for dispensing liquid. Hamilton teaches an apparatus for washing glass sheets to remove debris, the apparatus comprising a plurality of liquid dispensing nozzles that can remove glass particles adhered at least one of the first major surface and the second major surface of the glass sheet ([0183], [0184]). Hamilton further teaches a gas knife downstream of the washing apparatus to remove liquid from the glass sheet ([00186]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a washing apparatus and air knife of Hamilton in the apparatus of Lezzi, for the purpose of cleaning the glass sheet. 
Regarding claims 14-15, Lezzi discloses the opposed fluid outlets comprises a first plurality of fluid outlets adjustably spaced apart from a second plurality of fluid outlets (“holes” [0095], [0097], figures 15-16) and defining a gap (204 figure 15, [0093]-[0094], 316/336 figure 16, [0099], [0101]) sized to pass a glass sheet 200/400 comprising a first major surface and a second major surface defining a thickness, the first plurality of fluid outlets directed at the first major surface and the second plurality of fluid outlets directed at a the second major surface when the glass sheet is disposed in the gap (figures 15-16). Lezzi further teaches a pressurized fluid source in communication with and supplying a pressurized fluid to at least one of the first plurality of fluid outlets and to at least one of the second plurality of fluid outlets (arrows 230 in figure 15, [0095], arrows near 310 and 330 in figure 16, [0101], [0104]). Lezzi teaches moving at least one of the first outlets and the second fluid outlets in a direction orthogonal to the first major surface and the second major surface of the glass sheet to increase or decrease the gap ([0099],[0106]). Lezzi teaches changing the gap width in a continuous manner or in a step-wise manner, which suggests a controller for controlling the movement of the outlets. Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have adapted the apparatus of Lezzi to comprise of a controller to control the movement of at least one of the outlets, so as to provide the continuous movement or step-wise movement of the outlets. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741